Citation Nr: 1215147	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from May 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is at least in equipoise as to whether the Veteran's current tinnitus began in active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

For the reasons that follow, the Board has decided to grant the Veteran's claim for service connection for tinnitus.  As this outcome is fully favorable to the Veteran, any deficiency in VCAA compliance is tantamount to harmless error and thus, any further discussion of VA's duties to notify and assist is unnecessary with respect to this issue.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The mere incurrence of an injury or disease in service is not enough; rather, there must be evidence of a chronic disability arising from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  However, such a continuity of symptomatology must be shown when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Certain chronic disorders, including tinnitus and sensorineural hearing loss, may be rebuttably presumed to have been incurred in service, if they become manifest to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, where a chronic disease is shown in service, or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently affirmed that, when such a disease is identified in service and at any time thereafter, service connection will be granted without the need for nexus evidence.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2011); Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires an evidentiary finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board observes that tinnitus has been specifically defined as "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)."  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  The Court has also classified this disorder as a persistent and disruptive noise in the ears, such as ringing, buzzing, roaring, or clicking.  See, e.g., YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  Moreover, "[t]innitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] . . . disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

As a final procedural matter before addressing the merits of the Veteran's claims, the Board acknowledges the VA provisions governing preexisting conditions.  Specifically, when no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Significantly, in this case, the Veteran has not contended, and the record does not otherwise show, that tinnitus predated service.  Accordingly, the Board finds that the presumption of soundness is not rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  As such, the theory of aggravation of a preexisting disability is not for application and the Board will instead consider whether service connection is warranted under alternate theories of entitlement.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).

The Board now turns to the pertinent evidence of record.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  In written statements and oral accounts to private and VA medical examiners, the Veteran contends that he suffers from tinnitus and hearing loss that are etiologically related to his history of in-service acoustic trauma.  Specifically, he reports that, as security on the "flight line," he was routinely exposed to high levels of aircraft engine noise.  He also claims to have incurred additional noise exposure from small arms fire on the training range.  His military occupational specialty on the DD214 is recorded as Security Policeman.   The Veteran acknowledges that he did not initially realize the impact of his reported noise exposure on his hearing.  Nevertheless, he insists that he became aware of the adverse effects during his final year of service.  The Veteran reported to the VA examiner that he had constant tinnitus in his right ear that began near his separation from the military.  

Although a lay person, the Veteran is competent to report a history of in-service noise exposure, which is within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board finds the Veteran's account of such exposure to be credible as it comports with his documented service as an Air Force police officer.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that, in determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).  Indeed, given this military occupational specialty, it is highly plausible that the Veteran would have been exposed to excessive noise while providing security on the flight line and participating in weapons training exercises.  Thus, resolving all reasonable doubt in his favor, the Board accepts his contentions of in-service excessive noise exposure.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  This supports the Veteran's claim of tinnitus emanating from service.  However, in order to establish service connection, there still must be evidence of a current disability and a demonstrable nexus between that disability and the in-service trauma.

The Veteran's service treatment records are silent for any reports or clinical findings of tinnitus or hearing loss arising from his military noise exposure.  Significantly, however, those records show that shortly before his release from service, in September 1970, he sought treatment for a "buzzing" sensation inside his right ear.  The Veteran was prescribed an antihistamine (Actifed) for his symptoms and referred for a sinus consultation, which yielded findings of hearing loss in association with vasomotor abnormalities.  

In an effort to show that a nexus exists between current tinnitus and service, the Veteran has submitted a December 2006 written statement from his long-time spouse, attesting to his complaints of chronic right ear hearing problems since his active duty.  Additionally, the Veteran himself has indicated that his current hearing problems must be related to his active service because that was the only period of his life in which he incurred significant noise exposure.  He also has provided an October 2006 statement from a private audiologist, noting the Veteran's reports of chronic right ear tinnitus and hearing loss associated with in-service noise exposure.  The Veteran also reported to the VA examiner that he had constant tinnitus in his right ear that began near his separation from the military.   

A private audiologist determined that the Veteran met the criteria for tinnitus and moderate mixed-type hearing loss in his right ear only.  However, apart from noting the Veteran's own subjective account of in-service incurrence, the private audiologist did not render an opinion with respect to the etiology of any current hearing disorders.  

The record thereafter shows that the Veteran was afforded a March 2007 VA examination, which included a review of his entire claims file.  That examiner declined to render an opinion as to whether the Veteran's reported tinnitus was service-related.  Nevertheless, the Board finds that an additional VA examination is not warranted with respect to the Veteran's tinnitus claim.  On the contrary, obtaining such an examination would only result only in additional delay with no benefit to the Veteran. Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons that follow, the evidence already of record is sufficient to grant service connection for tinnitus.  Indeed, notwithstanding the March 2007 examiner's silence with respect to the etiology of the Veteran's tinnitus, the other evidence of record clearly shows that this disorder was incurred in service.  

In this regard, the Board observes, first and foremost, that the Veteran has been shown to have a current clinical diagnosis of tinnitus.  As such, he meets the threshold requirement for establishing service connection.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Next, the Board acknowledges that tinnitus was not shown at the time of the Veteran's November 1970 separation examination and that a multi-year gap exists between the in-service and post-service findings of that disorder.  Nevertheless, the Board considers it significant that the Veteran and his spouse have provided uncontroverted testimony of tinnitus and related symptoms dating back to his active duty.  The Veteran himself is certainly competent to report the current existence of such symptoms, which are capable of lay observation.  Layno, Charles, supra.  Similarly, his spouse is competent to attest to the palpable effects of those symptoms, which she has personally witnessed in the Veteran.  Id.  Moreover, both parties are competent to recount the onset of those symptoms during his period of service and to testify as to their ongoing occurrence since that time.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  They are also competent to deny the incurrence of any significant recreational or occupational noise exposure following the Veteran's active service.  Layno, Charles, supra.  

In addition to finding the assertions of the Veteran and his spouse to be competent, the Board considers those assertions to be inherently credible as they are both internally consistent and consistent with the other evidence of record.  Caluza, supra.  The Board further notes that the Veteran's own reports of tinnitus, persisting since his final year of service, have been expressly corroborated by his service records, which document his treatment for right ear "buzzing" two months prior to his separation.  Significantly, there is no other evidence that contradicts the Veteran's account of continuous tinnitus since his period of active duty.  Accordingly, the Board finds that his account is sufficient to establish a continuity of post-service tinnitus symptomatology, which further supports his claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

Additionally, while mindful of the lack of clinical evidence relating the Veteran's tinnitus to service, the Board nevertheless observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  Such is the case here.  As noted above, the Veteran's service treatment records clearly document the in-service onset of right ear buzzing - a well-established tinnitus symptom.  YT, 9 Vet. App. at 196; Kelly, 7 Vet. App. at 472.  Moreover, the Veteran has provided a competent and credible report that his tinnitus has continued to the present time.  Accordingly, the Board concludes that the clinical evidence of in-service incurrence, in tandem with the Veteran's reports of continuous tinnitus symptoms, are sufficient to establish a positive correlation between his active duty and current complaints such that service connection is warranted.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (noting that service connection may be granted when all the evidence establishes a nexus between active service and current complaints).

In any event, the Board observes that where, as here, the record contains both in-service and post-service clinical findings of a chronic disorder (tinnitus), no medical opinion as to etiology is necessary to grant service connection.  Groves, supra.  Thus, even without a medical opinion relating the Veteran's tinnitus to his Air Force service, the Board finds that the evidence weighs in favor of that particular claim.

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran's right ear tinnitus was incurred in service.  Thus, resolving all reasonable doubt in his favor, the Board finds that service connection for that disorder is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

As a final point before proceeding to the next issue on appeal, the Board acknowledges that the record does not definitively show that the Veteran's in-service and post-service tinnitus symptoms extend beyond his right ear.  Nevertheless, the Board observes that it need not conclusively determine whether the Veteran's tinnitus affects his right ear only, or is bilateral in nature, as such a finding would not affect his overall rating for that disability.  On the contrary, VA's governing regulations provide a single disability rating for recurrent tinnitus, regardless of whether it is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260. Note (2).  Moreover, the Federal Circuit has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As such, by determining that the Veteran meets the criteria for service connection for tinnitus involving at least one ear, the Board has effectively granted the full benefits sought for that particular disorder.  Accordingly, no further discussion of the precise nature of the Veteran's service-connected tinnitus is warranted in this instance.


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, further development is warranted with respect to the Veteran's claim for bilateral hearing loss.  Specifically, an additional VA examination and etiological opinion, as well as records procurement, is needed to fully and fairly adjudicate that claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995) (noting that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are presumed to be in the constructive possession of the agency and, thus, must be obtained if the underlying material could be determinative in a Veteran's claim).

As previously noted, the Veteran has a history of in-service noise exposure, which has been conceded on the basis of his competent and credible testimony and corroborating service records.  He also has a current diagnosis of right ear hearing loss, which meets the criteria for a VA disability.  38 C.F.R. § 3.385.  Significantly, however, the VA examiner who rendered that diagnosis indicated that the Veteran's right ear hearing loss could not be related to his active service without resorting to speculation.  The examiner indicated that the right ear hearing loss has a significant conductive component that is likely related to middle ear pathology and that the configuration is not consistent with noise exposure.  However, the examiner did not address whether the current hearing loss either began in service and/or is related to otitis media in service.  Thus, a new etiological opinion is needed with respect to the Veteran's right ear hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes a VA examination or etiological opinion, even if not required to do so, an adequate one must be produced).  

In that regard, the Court of Appeals for Veterans Claims (Court) has indicated that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by audiometric testing during a claimant's period of active duty in order for the appeal to be granted.  Further, the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  In this regard, the Court has held that a claimant who seeks to establish service connection for a current hearing disability must show that the disorder is the result of an injury or disease incurred in service, the determination of which depends on a review of all evidence of record, including that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60 (1993).

Audiological testing in March 2007 showed that the pure tone thresholds in the Veteran's left ear fell just short of a disability for VA purposes: 





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
65
65

10
10
10
10
20
LEFT
20
20
20
25
25

The speech discrimination score on the left was 96 percent.  However, private testing in October 2006 appeared to show a speech discrimination score of 94 percent.  However, it is not clear whether the Maryland CNC Test was used as is required by 38 C.F.R. § 3.385.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (determining it was error for Board not to seek clarification from private examiner as to whether the Maryland CNC Word Recognition test was used during private testing).  This should be clarified on remand.  

Upon entering service, testing conducted in May 1967 showed pure tone thresholds, in decibels (the numbers in the parentheses are ASA units converted to ISO (ANSI) units) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
0 (10)
0 (5)

Testing administered during the Veteran's November 1970 separation examination showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
15
20

10
10
10
10
20
LEFT
25
10
15
10
10

The apparent shift in hearing acuity should be addressed by the examiner.  In determining that an additional clinical opinion is warranted, the Board is mindful of the Veteran's own assertions that his hearing loss is related to his active service.  As discussed above, such lay assertions may constitute probative opinion evidence with respect to the diagnosis of certain conditions, including tinnitus.  See Charles, 16 Vet. App. at 374 (finding that tinnitus can be observed by the lay person); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Note 4 (recognizing that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  However, in contrast with that particular audiological disorder, hearing loss is not a condition that can be diagnosed solely on the basis of lay evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, while the Veteran is competent to offer testimony about the hearing loss he now experiences, he does not have the demonstrated expertise to relate that impairment to his active service in the absence of corroborating medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (indicating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Such evidence has not yet been presented in the instant case.  

The Board also finds that a new examination and etiological opinion is warranted with respect to the Veteran's reported left ear hearing loss.  In this regard, the Board recognizes that, during his March 2007 examination, the Veteran was not shown to have hearing impairment in his left ear that qualified as disabling for VA purposes.  38 C.F.R. § 3.385.  Moreover, while a diagnosis of mild left ear hearing loss was rendered by the Veteran's private audiologist and a physician, the audiologist's graph was not interpreted and the physician did not provide the results of audiometric testing.  As such, those clinical findings, standing alone, are insufficient to support a grant of service connection for left ear hearing loss.  Nevertheless, those findings do suggest some degree of current hearing impairment in the Veteran's left ear.  See Hensley, 5 Vet. App. at 160.  Similarly, his service treatment records denote some level of left ear hearing loss during his period of active duty.  Id.  That clinical evidence, in tandem with the Veteran's uncontroverted account of chronic bilateral hearing problems, are sufficient to trigger the need for a new examination and opinion that specifically addresses the left ear component of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating that 38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Finally, with respect to the matter of outstanding medical records, the Board observes that, during the March 2007 VA examination, the Veteran was urged to seek additional treatment for his right ear hearing loss and related symptoms.  The Veteran submitted a July 2008 statement from D. Sharkey, M.D., who indicated that an audiometric study was completed.  It is unclear if he was referring to recent audiometric testing.  Additionally, clarification should be obtained from the private audiologist regarding his test results.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Accordingly, as this appeal is already being remanded for development on other grounds, the Board finds that efforts should be made to obtain any relevant records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide records or identify any sources of assessment of his hearing loss since his discharge from service, including VA and private treatment.  The Board is particularly interested in any records and any testing ordered by D. Sharkey, M.D.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any outstanding records of private treatment for hearing loss or related symptoms, including medical records and any testing conducted or ordered by D. Sharkey, M.D., as well as any VA records identified by the Veteran.  All attempts to secure those records must be documented in the claims file.  If any sufficiently identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Contact W. Perry, the audiologist who conducted audiological testing in October 2006, and request that he state whether speech recognition testing was measured using the Maryland CNC test.  Also, the audiology results were not interpreted, so he should be asked to assign numerical designations for the auditory thresholds at the tested frequencies vice the assignment of "x"s and "o"s.  All information obtained should be associated with the claims folder.  If the medical provider does not submit the requested information, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  
 
3.  After the above development has been completed, the Veteran should be scheduled for a VA audiological examination to determine the current nature and etiology of any current right or left hearing loss.  The claims file must be made available in conjunction with the examination, and the examiner's report should note that review.  The examiner should conduct all appropriate tests, including an audiological evaluation in accordance with the provisions of 38 C.F.R. § 3.385.  Additionally, the examiner should consider the other pertinent evidence of record, including the Veteran's conceded reports of in-service noise exposure and his and his spouse's lay assertions of hearing problems dating back to service.  The examiner should also address the significance, if any, of the Veteran's service treatment records, showing mild right and left ear hearing impairment on separation and the apparent shift in hearing acuity in service (see p. 12 of this remand).  

Following the above examination and evidentiary review, the examiner should then opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current disabling loss began in or is etiologically related to the Veteran's in-service noise exposure or to any other aspect of his active service, including otitis media.  

4.  After the requested examination and etiological opinion have been completed, the examiner's report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Thereafter, the Veteran's bilateral hearing loss claim should be readjudicated.  If any aspect of the decision remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The claims file should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


